Citation Nr: 1517878	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for an eye disability as a result of trauma, to include cataracts and binocular instability.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for residuals of a head injury, to include traumatic brain injury (TBI).

5.  Entitlement to service connection for headaches, to include as a result of trauma.

6.  Entitlement to service connection for trigeminal neuralgia, to include as a result of trauma.

7.  Entitlement to service connection for carpal tunnel syndrome.

8.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the present appeal is with the RO in St. Paul, Minnesota.

The Veteran provided testimony at an October 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2014, the Board remanded this appeal including a claim of entitlement to service connection for residuals of a broken nose.  In January 2014, the RO granted service connection for deviated septum, claimed as a broken nose.  Therefore, that issue is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a cervical spine disability, eye disability, residuals of a head injury, headaches, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Fibromyalgia is not etiologically related to active service.

2.  The Veteran does not have a diagnosis of trigeminal neuralgia.

3.  Bilateral carpal tunnel syndrome is not etiologically related to active service and an organic disease of the nervous system resulting in bilateral carpal tunnel syndrome was not shown to be present within one year of separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for fibromyalgia are not met. U.S.C.A. §§  1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Bilateral carpal tunnel syndrome was not incurred in or aggravated by active service and is not related to service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

3.  The criteria for entitlement to service connection for trigeminal neuralgia are not met. U.S.C.A. §§  1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated October 2010, December 2010, and January 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection for other organic disease of the nervous system may be established on a presumptive basis by showing that organic disease of the nervous system manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Where an organic disease of the nervous system manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service. 38 C.F.R. § 3.307(a) (2014).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including other organic disease of the nervous system.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Fibromyalgia and Carpal Tunnel Syndrome

The Veteran contends that he has fibromyalgia and carpal tunnel syndrome that were either incurred in or developed as a result of a trauma he sustained during a personal assault during active service in Germany.  The service medical records are silent for complaints of or treatment for fibromyalgia or carpal tunnel syndrome in active service.  At a November 1960 separation examination, the Veteran was found to be clinically normal on physical examination, with the exception of pes planus and an appendectomy scar.

In June 1997 private treatment note, a private examiner noted fibromyalgia secondary to a post-cervical fusion.

At a May 2014 VA examination, the examiner noted review of the Veteran's records included the June 1997 assessment of fibromyalgia secondary to a post cervical fusion.  The examiner opined that it was less likely as not that the Veteran's fibromyalgia was related to active service.  The examiner reasoned that there was no suggestive documentation that the Veteran's fibromyalgia that was diagnosed in the 1990s was related to service.

At a May 2014 VA examination, the examiner diagnosed carpal tunnel syndrome based on an April 2012 study.  The examiner opined that is was less likely as not that bilateral carpal tunnel syndrome was related to active service.  The examiner noted there was no evidence of carpal tunnel syndrome in service and the first evidence of a diagnosis of carpal tunnel syndrome was more than 10 years after service separation.  Further, the examiner sated that based on the 2012 EMG testing, there was no evidence of carpal tunnel syndrome being related to the Veteran's neck disorder.

The Board finds that the May 2014 VA examination and opinion is adequate because the examiner thoroughly reviewed the claims files and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reaches.  The Board also finds that examination and opinion to be persuasive as the examiner considered the medical history and examined the Veteran and provided a detailed rationale to support the conclusions.

The Board reviewed the private and VA treatment records that show the Veteran's reports of fibromyalgia and carpal tunnel syndrome.  However, there is competent evidence of record showing that fibromyalgia and bilateral carpal tunnel syndrome have been related to active service.

While the Veteran is competent to provide testimony or statements relating to symptoms he has personally experienced, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board must determine on a case by case basis whether a veteran's particular disability is the type for which lay evidence is competent.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation. Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide a medical opinion on the etiology of fibromyalgia or carpal tunnel syndrome.  The issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the Veteran has never reported that any medical professional has told him that his fibromyalgia or carpal tunnel syndrome is related to service.  The Veteran has not presented any competent evidence relating fibromyalgia or carpal tunnel syndrome to service.

Furthermore, there is no evidence that the Veteran had bilateral carpal tunnel syndrome to a compensable degree within one year of service discharge.  The Veteran has not presented any evidence of continuity of symptomology of carpal tunnel syndrome.  Therefore presumptive service connection is not applicable.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

As the preponderance of the evidence is against the claims for service connection for a fibromyalgia and carpal tunnel syndrome, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Trigeminal Neuralgia

The Veteran contends that he has trigeminal neuralgia that was incurred in or developed as a result of a trauma he sustained during a personal assault during active service in Germany.

In a March 2014 remand, the Board found the Veteran's reports as to having sustained injuries involving trauma to the face and head during active service credible based upon service treatment reports and a corroborating buddy statement.

On VA examination in May 2014, the Veteran reported that he had trigeminal neuralgia.  On review of the claims folder, the examiner could find no diagnosis of trigeminal neuralgia.  Physical evaluation revealed no findings, signs, or symptoms attributable to any cranial nerves V, VII, or IX-XII.  The examiner indicated there was no pathological diagnosis of trigeminal neuralgia. 

After considering the evidence of record, the Board finds that the most persuasive evidence of record shows no diagnosis of trigeminal neuralgia.  The Board finds that the May 2014 VA examination and opinions are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  

There is no indication from review of the private and VA treatment records of a diagnosis of trigeminal neuralgia.  The Veteran is competent to report his symptoms and that he was told that he had trigeminal neuralgia.  There are no diagnoses of record based on review of the private and VA medical records including the Mary 2014 VA examination report.  The May 2014 VA examiner specifically stated that there was no diagnosis of trigeminal neuralgia.  The Veteran has not submitted any competent evidence showing a diagnosis of trigeminal neuralgia and he is not competent to make the diagnosis himself as that requires medical knowledge and training.

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that the preponderance of the evidence is against the claim and service connection for trigeminal neuralgia must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for trigeminal neuralgia is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.


REMAND

Additional development is necessary prior to further appellate consideration.  In the March 2014 remand, the Board found the Veteran's reports regarding the in-service personal assault to be credible based on the service medical records and a corroborating buddy statement.  The Board determined that a VA medical opinion was necessary to address the claims and expressly advised the examiner to consider the Veteran's reports of personal assault in service.

With regard to the claim of entitlement to service connection for residuals of a head injury, to include a TBI, at a May 2014 VA examination, the examiner noted there were no subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI.  Further, the examiner indicated that the Veteran scored a 26 out of 30 on the Montreal cognitive assessment which was considered negative for any cognitive impairment.  The Board finds the examination report incomplete because the question posed was not necessarily whether the Veteran has a current TBI, but whether he has any residuals of a head injury sustained in active service.  The examiner did not address the Veteran's reported posterior occipital type headaches and based the opinion on the lack of documentation of a head injury.  A remand for another opinion is therefore necessary.

In a January 2015 VA medical opinion, a VA medical officer addressed the etiology of a cervical spine disability, eye disorder, and headaches.  That opinion based the rationale on the lack of contemporaneous medical evidence regarding the Veteran's reported personal assault.  The January 2015 opinion is not adequate basis for adjudication because it disregarded the Board's express credibility findings regarding the in-service personal assault.  A remand for another opinion is therefore necessary.  

With regard to the claim of entitlement to TDIU, that claim is inextricably intertwined with his service connection claims and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

On remand, all available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Ensure that all available VA and non-VA treatment records are obtained.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of a cervical spine disability, eye disorder, residuals of a head injury, and headaches.  The examiner must review the claims file and must note that review in the report.  Any necessary examinations, tests, and studies should be conducted.  Any opinion expressed must be accompanied by a complete rationale.  If any claimed disability is more likely due to some other causation, the examiner should so state.  In providing the opinion, the examiner must presume that the lay statements to the effect that the Veteran sustained an in-service personal assault are credible.  The examiner should provide the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has a cervical spine disability or a headache disability that is at least as likely as not (50 percent or greater probability) incurred in service or developed as a result of trauma sustained during a personal assault during active service in Germany.

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has an eye disability, other than myopia (refractive error) and to include cataracts and binocular instability, that was incurred in service or developed as a result of trauma sustained during a personal assault during active service in Germany.

(c)  Is it at least as likely as not (50 percent probability or greater) that any findings in service represented a superimposed eye injury or disease that aggravated preexisting myopia.

(d)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has residual symptoms of an in-service head injury, to include TBI, headaches, or any other residual, that were incurred in service or developed as a result of trauma sustained during a personal assault during active service in Germany.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


